UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2009


MARK B. LEVY; STANLEY S. LEVY,

                Plaintiffs - Appellants,

          v.

CITY OF NEW CARROLLTON; ANDREW C. HANKO, Mayor of the City
of New Carrollton; JOHN A. SCHAFFER, Councilmember for the
City   of  New   Carrollton;  NEW   CARROLLTON  CITY  POLICE
DEPARTMENT; DAVID RICE, Chief of Police for City of New
Carrollton; DAVID LADD, Police Officer for the City of New
Carrollton; MARK BUTLER, Police Officer for City of New
Carrollton; VINCENT LYEW, Police Officer for City of New
Carrollton; AMY BURKETT, (nee Shellenberger), Police Officer
for City of New Carrollton; SARAH C. POTTER, Council Member
for City of New Carrollton; RAYMOND J. GARVEY, Council
Member for City of New Carrollton; ROSE MARIE HURDLE,
Council Member for the City of New Carrollton; JEFFREY M.
HUGHES, Code Enforcer for City of New Carrollton,

                Defendants - Appellees.



                            No. 10-2011


MARK B. LEVY,

                Plaintiff - Appellant,

          v.

CITY OF NEW CARROLLTON; DAVID LADD,

                Defendants - Appellees.
Appeals from the United States District Court for the District
of Maryland, at Greenbelt. Deborah K. Chasanow, Chief District
Judge.    (8:06-cv-02598-DKC; 8:06-cv-03304-DKC; 8:09-cv-02552-
DKC)


Submitted:   December 30, 2011         Decided:   January 30, 2012


Before GREGORY, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Wein, LAW OFFICES OF MICHAEL WEIN, Greenbelt, Maryland,
for Appellants.    Kevin Karpinski, Michael B. Rynd, KARPINSKI,
COLARESI & KARP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

               These consolidated appeals arise out of a series of

lawsuits       stemming      from     multiple          incidents       that     involved

Appellants Mark Levy and Stanley Levy, police officers, a city

code    enforcement     officer,      and    numerous       other    city      officials.

The Levys asserted causes of action for malicious prosecution,

violation      of   state    constitutional        rights,    false      imprisonment,

violations of 42 U.S.C. § 1983 (2006), violations of the civil

Racketeer       Influenced     Corrupt      Organizations         Act    (“RICO”),    18

U.S.C. § 1961 (2006), trespass to land, trespass to chattels,

civil    conspiracy,        malicious       use    of     process,      and     vicarious

liability.       In appeal No. 10-2009, the Levys appeal the district

court’s order granting partial summary judgment to defendants,

granting       defendants’        motion    to     exclude    the       Levys’    expert

witnesses, and denying their motion for leave to file a second

amended complaint; the court’s subsequent order denying their

motion    for    reconsideration;          and    the   court’s     judgment      entered

after a jury verdict for the defendants.                    In appeal No. 10-2011,

Mark    Levy    appeals     the    district       court’s    order      dismissing    his

complaint.

               We have thoroughly reviewed the extensive record and

find no reversible error.             Accordingly, we affirm substantially

for the reasons stated by the district court.                        Levy v. City of

New Carrolton, Nos. 8:06-cv-02598-DKC; 8:06-cv-03304-DKC; 8:09-

                                            3
cv-02552-DKC (D. Md. Mar. 17, 2009; June 11, 2009; July 30,

2010; Aug. 11, 2010).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    4